




MAXIM INTEGRATED PRODUCTS, INC.
1996 STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT


MAXIM INTEGRATED PRODUCTS, INC., a Delaware corporation (the “Company”),
pursuant to its
1996 Stock Incentive Plan (the “Plan”) has granted to Grantee an award of
restricted stock units (the “Restricted Stock Units”) with the terms set forth
in a document delivered separately to Grantee (the “Grant Notice”). The
Restricted Stock Units are subject to all of the terms and conditions in the
Grant Notice, this Restricted Stock Unit Agreement and any appendix for
Grantee’s country1 (the “Appendix,” and together with the Restricted Stock Unit
Agreement, the “Agreement”) and the Plan. Unless otherwise defined herein,
capitalized terms shall have the meaning ascribed to such terms in the Plan.


1. Company’s Obligation to Pay. Each Restricted Stock Unit represents a value
equal to the Fair Market Value of a Share on the date it becomes vested. Unless
and until the Restricted Stock Units will have vested in the manner set forth in
Sections 2 and 3, Grantee will have no right to payment of any such Restricted
Stock Units. Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Unit will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.


2. Vesting Schedule. Subject to Section 3, the Restricted Stock Units awarded by
this Agreement will vest in Grantee according to the vesting schedule set forth
on the Grant Notice, subject to Grantee’s Continuous Status as an Employee,
Director or Consultant through each such date. Vesting may be suspended during
any unpaid leave of absence, unless continued vesting is required by Applicable
Laws or unless continued vesting is approved by the Company in writing.


3. Forfeiture upon Termination of Continuous Status as an Employee, Director or
Consultant. If Grantee’s Continuous Status as an Employee, Director or
Consultant ceases for any or no reason, the then-unvested Restricted Stock Units
awarded by this Agreement will thereupon be forfeited at no cost to the Company
and Grantee will have no further rights thereunder.


For purposes of these Restricted Stock Units, Grantee’s Continuous Status as an
Employee, Director or Consultant will be considered terminated (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of Applicable Laws or the terms of Grantee’s employment or service
agreement, if any) effective as of the date that Grantee is no longer actively
employed or actively rendering services and will not be extended by any notice
period mandated under local law. The Administrator shall have the exclusive
discretion to determine when Grantee is no longer actively employed or actively
rendering services for purposes of these Restricted Stock Units (including
whether Grantee may still be considered to be actively rendering services while
on leave of absence);




 
 

1 For the purposes of this Agreement, the phrase “Grantee’s country” refers to
any country whose laws and regulations apply to the Grantee during the relevant
time period, as determined by the Company in its sole discretion. Grantee should
speak with his or her personal legal and tax advisor for more information as to
which countries this phrase may include, based on Grantee’s personal
circumstances.








--------------------------------------------------------------------------------






4. Payment after Vesting. Any Restricted Stock Units that vest in accordance
with Section 2 will be paid to Grantee (or in the event of Grantee’s death, to
his or her legal heirs) in whole Shares, subject to Grantee satisfying any
applicable Tax-Related Items as set forth in Section 6, but in no event later
than March 15 of the calendar year immediately following the calendar year in
which the Restricted Stock Units vest.


5. Payments after Death. Any distribution or delivery to be made to Grantee
under this Agreement will, if Grantee is then deceased, be made to Grantee’s
legal heirs. Any such transferee must furnish the Company with (a) written
notice of his or her status as legal heir, and (b) evidence satisfactory to the
Company to establish the validity of the transfer and compliance with any laws
or regulations pertaining to said transfer.


6. Responsibility for Taxes. Grantee acknowledges that, regardless of any action
the Company and/or the Parent or Subsidiary employing Grantee (the “Employer”)
take with respect to any or all income tax (including federal, state, and/or
local taxes), social insurance, fringe benefit tax, payroll tax, payment on
account or other tax-related items related to Grantee’s participation in the
Plan and legally applicable to Grantee or deemed by the Company or the Employer
in their reasonable discretion to be an appropriate charge to Grantee even if
legally applicable to the Company or Employer (“Tax-Related Items”), the
ultimate liability for all Tax- Related Items legally due by Grantee is and
remains Grantee’s responsibility and may exceed the amount actually withheld by
the Company or Employer. Grantee further acknowledges that the Company and/or
the Employer (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Restricted Stock
Units, including the grant of the Restricted Stock Units, the vesting of
Restricted Stock Units, the settlement of the Restricted Stock Units, the
subsequent sale of any Shares acquired at settlement and the receipt of any
dividends; and (ii) do not commit to structure the terms of the grant or any
aspect of the Restricted Stock Units to reduce or eliminate the Grantee’s
liability for Tax-Related Items. Further, if Grantee is subject to Tax-Related
Items in more than one jurisdiction, Grantee acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.


Notwithstanding any contrary provision of this Agreement, no certificate
representing the Shares will be issued to Grantee, unless and until satisfactory
arrangements (as determined by the Administrator) will have been made by Grantee
with respect to the payment of all Tax- Related Items which the Company
determines must be withheld with respect to the Restricted Stock Units. The
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may require Grantee to satisfy Tax-Related Items, in
whole or in part by one or more of the following (without limitation): (a)
paying cash, (b) withholding from the Grantee’s wages or other cash compensation
paid to Grantee by the Company and/or the Employer, (c) selling a sufficient
number of such Shares otherwise deliverable to Grantee (on Grantee’s behalf and
at his or her direction pursuant to this authorization) through such means as
the Company may determine in its sole discretion (whether through a broker or
otherwise), or (d) have the Company withhold otherwise deliverable Shares,
provided, however, that if Grantee is a Section 16 officer of the Company under
the Exchange Act, then the Administrator shall
establish the method of withholding from alternatives (a)-(d) herein and, if the
Administrator does not exercise its discretion prior to the Tax-Related Items
withholding event, then Grantee shall be entitled to elect the method of
withholding from the alternatives above.


Depending on the withholding method, the Company may withhold or account for
Tax- Related Items by considering applicable minimum statutory rates or other
applicable withholding rates, including




--------------------------------------------------------------------------------




maximum applicable rates, in which case Grantee will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Share
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, Grantee is deemed to have been issued the full number of Shares
subject to the vested Restricted Stock Units, notwithstanding that a number of
the Shares are held back solely for the purpose of paying the Tax-Related Items
due as a result of any aspect of the Restricted Stock Units.


If Grantee fails to make satisfactory arrangements for the payment of any
Tax-Related Items hereunder at the time any applicable Shares otherwise are
scheduled to vest pursuant to Section 2, Grantee will permanently forfeit such
Shares and the Shares will be returned to the Company at no cost to the Company.


7.    Acknowledgment of Nature of Plan and Restricted Stock Units. In accepting
the
Award, Grantee understands, acknowledges and agrees that:


(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;


(b) the Award of Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future Awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units even if Restricted
Stock Units have been awarded in the past;


(c) all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;


(d)    Grantee’s participation in the Plan is voluntary;


(e) Restricted Stock Units and the Shares subject to Restricted Stock Units, and
the income and value of same, are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or to
the Employer, and which is outside the scope of Grantee’s employment contract,
if any;


(f) Restricted Stock Units and the Shares subject to the Restricted Stock Units,
and the income and value of same, are not part of normal or expected
compensation or salary for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, variable compensation, pension, retirement or welfare
benefits or similar payments;


(g) this Agreement, the transactions contemplated hereunder and the vesting
schedule set forth herein do not constitute an express or implied promise of
Grantee’s
Continuous Status as an Employee, Director or Consultant for the vesting period,
for any period, or at all, and will not interfere with the Grantee’s right or
the right of the Company or the Employer to terminate Grantee’s Continuous
Status as an Employee, Director or Consultant at any time;


(h) unless otherwise agreed with the Company, the Restricted Stock Units and the
Shares subject to Restricted Stock Units, and the income and value of same, are
not granted as consideration for, or in connection with, the service Grantee may
provide as a director of a Parent or Subsidiary;


(i) in the event that Grantee is not an Employee, Director or Consultant of the
Company, the Award and Grantee’s participation in the Plan shall not be
interpreted to form an employment contract




--------------------------------------------------------------------------------




or relationship with the Company; and furthermore, the Award of Restricted Stock
Units and Grantee’s participation in the Plan will not be interpreted to form an
employment contract with any Parent or Subsidiary;


(j) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;


(k) in consideration of the Award, no claim or entitlement to compensation or
damages arises from termination of the Award, and no claim or entitlement to
compensation or damages shall arise from any diminution in value of the Award of
Restricted Stock Units or Shares received upon vesting of Restricted Stock Units
resulting from termination of the Grantee’s Continuous Status as an Employee,
Director or Consultant by the Company or the Employer (for any reason whatsoever
and whether or not later found to be invalid or in breach of Applicable Laws or
the terms of Grantee’s employment or service agreement, if any) and Grantee
irrevocably releases the Company, the Employer, and any other Parent or
Subsidiary from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by accepting this Agreement, Grantee shall be deemed irrevocably
to have waived his or her entitlement to pursue such claim;


(l) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding participation in the Plan, or
Grantee’s acquisition or sale of the underlying Shares;


(m) Grantee should consult with his or her personal tax, legal and financial
advisors regarding participation in the Plan before taking any action related to
the Plan; and






United States:
(n)    the following provisions apply only to Grantees resident outside the


(i) Restricted Stock Units and Shares subject to Restricted Stock Units, and the
income and value of same, are not part of normal or expected compensation or
salary for any purpose; and


(ii) neither the Company, nor the Employer, nor any other Parent or Subsidiary
shall be liable for any foreign exchange rate fluctuations between Grantee’s
local currency and the United States Dollar that may affect the value of the
Restricted Stock Units or
of any amounts due to Grantee pursuant to the settlement of the Restricted Stock
Units or the subsequent sale of any Shares acquired upon settlement.


8. Rights as Stockholder. Neither Grantee nor any person claiming under or
through Grantee will have any of the rights or privileges of a stockholder of
the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Grantee.


9. Notices. Any notice to be given to the Company under the terms of this
Agreement will be addressed to the Company, in care of Stock Administration at
Maxim Integrated Products, Inc., 14460 Maxim Drive, Dallas, TX 75244, United
States of America, with a copy to the Corporate Secretary at 160 Rio Robles
Drive, San Jose, CA 95134, United States of America, or at such other address as
the Company may hereafter designate in writing. Any notices provided for in this
Agreement or the Plan shall




--------------------------------------------------------------------------------




be given in writing (including electronic mail) and shall be deemed effectively
given upon receipt or, in the case of notices delivered by the Company to
Grantee, five (5) days after deposit in the United States mail, postage prepaid,
addressed to Grantee at the address specified above or at such other address as
Grantee hereafter designate by written notice to the Company.


10. Grant is Not Transferable. Except to the limited extent provided in Section
5, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.


11. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


12. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any U.S. state, U.S. federal,
or any other Applicable Law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to Grantee (or Grantee’s legal heirs), such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained free of any conditions not acceptable to the
Company. The Company will make all reasonable efforts to meet the requirements
of any such U.S. state, U.S. federal, or any other Applicable Law or securities
exchange and to obtain any such consent or approval of any such governmental
authority.


13. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
14. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Grantee, the Company
and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.


15. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to Restricted Stock Units awarded under
the Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Grantee’s consent to participate in the Plan by
electronic means. Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.


16. Data Privacy Notice and Consent. Grantee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
Grantee’s personal data as described in this Agreement and any other documents
related to the Award by and among, as applicable,




--------------------------------------------------------------------------------




the Employer, the Company, its Parent and Subsidiaries for the exclusive purpose
of implementing, administering and managing Grantee’s participation in the Plan.


Grantee understands that the Company and the Employer may hold certain personal
information about Grantee, including, but not limited to, Grantee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number (e.g., resident registration number), salary, nationality,
job title, any shares of stock or directorships held in the Company, the
Employer and/or any other Parent or Subsidiary, details of all Restricted Stock
Units or any other entitlement to shares of stock awarded, canceled, vested,
unvested or outstanding in Grantee’s favor (“Data”), for the purpose of
implementing, administering and managing the Plan. Grantee understands that Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in Grantee’s country, or elsewhere, and that the recipient’s country (e.g., the
United States) may have different data privacy laws and protections than
Grantee’s country. Grantee understands that if he or she resides outside the
United States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the exclusive
purpose of implementing, administering and managing Grantee’s participation in
the Plan, including any requisite transfer of such Data as may be required to a
broker, escrow agent or other third party with whom the Shares received upon
vesting of the Restricted Stock Units may be deposited. Grantee understands that
Data will be held only as long as is necessary to implement, administer and
manage Grantee’s participation in the Plan.


Grantee understands that if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing Grantee’s
local human resource representative. Further, Grantee understands that he or she
is providing the consents herein on a purely voluntary basis. If Grantee does
not consent, or if Grantee later seeks to revoke his or her consent, his or her
Continuous Status as an Employee, Director, or Consultant and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing his or her consent is that the Company would not be able
to grant the Restricted Stock Units or other equity awards to Grantee, or
administer or maintain such awards. Therefore, Grantee understands that refusal
or withdrawal of consent may affect Grantee’s ability to realize benefits under
the Restricted Stock Units or otherwise participate in the Plan. For more
information on the consequences of Grantee’s refusal to consent or withdrawal of
consent, Grantee understands that Grantee may contact Grantee’s local human
resources representative.


17. Section 409A. Notwithstanding any other provision of the Plan or this
Agreement, for Grantees who are U.S. taxpayers, it is intended that the vesting
and the payments of Restricted Stock Units shall qualify for exemption from the
application of Section 409A of the Code, and any ambiguities herein will be
interpreted to so comply. The Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify this Agreement as may be necessary to ensure that all vesting
and/or payments provided under this Agreement are made in a manner that
qualifies for exemption from or complies with Section 409A of the Code or to
mitigate any additional tax, interest and/or penalties or other adverse tax
consequences that may apply under Section 409A of Code if compliance is not
practical; provided, however, that the Company makes no representation that the
vesting or payments of Restricted Stock Units provided under this Agreement will
be exempt from or compliant with Section 409A of the Code, makes no undertaking
to preclude Section 409A of the Code from applying to the vesting and/or payment
of Restricted Stock Units provided under this Agreement and




--------------------------------------------------------------------------------




does not guarantee that the Restricted Stock Units or that the vesting or
payment of the Restricted Stock Units will not be subject to taxes, interest and
penalties or any other adverse tax consequences under Section 409A of the Code.


18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


19. Language. If Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different from the English version, the
English version will control.


20. Appendix. Notwithstanding any provisions in the Grant Notice or this
Restricted Stock Unit Agreement, the Restricted Stock Units shall be subject to
any special terms and conditions for Grantee's country attached hereto in the
Appendix. Moreover, if Grantee relocates to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to
Grantee to the extent the Administrator determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. The Appendix constitutes part of this Restricted Stock Unit Agreement.
21. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Grantee's participation in the Plan, on the Restricted
Stock Units and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Grantee to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


22. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.


23. Insider Trading Restrictions/Market Abuse Laws. Grantee acknowledges that,
depending on his or her country, Grantee may be subject to insider trading
restrictions and/or market abuse laws, which may affect his or her ability to
acquire or sell Shares or rights to Shares under the Plan during such times as
Grantee is considered to have “inside information” regarding the Company (as
defined by Applicable Laws in his or her country). Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy. Grantee
acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and Grantee is advised to speak to his or her personal advisor on
this matter.


24. Foreign Asset/Account Reporting; Exchange Controls. Grantee acknowledges
that Grantee’s country may have certain foreign asset and/or account reporting
requirements and/or exchange controls which may affect Grantee’s ability to
acquire or hold Shares under the Plan or cash received from participating in the
Plan (including from any dividends received or sale proceeds arising from the
sale of Shares) in a brokerage or bank account outside Grantee’s country.
Grantee may be required to report such accounts, assets or transactions to the
tax or other authorities in his or her country. Grantee also may be required to
repatriate sale proceeds or other funds received as a result of Grantee’s
participation in the Plan to his or her country through a designated bank or
broker and/or within a certain time after receipt. Grantee further acknowledges
that it is his or her responsibility to be compliant with such regulations, and
Grantee should consult his or her personal legal advisor for any details.


25. Waiver. Grantee acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
provision of this Agreement, or of




--------------------------------------------------------------------------------




any subsequence breach by Grantee or any other grantee.


26. Governing Law/Choice of Venue. This Agreement and the Award of Restricted
Stock Units granted hereunder shall be governed by, and construed in accordance
with, the laws of the State of California, U.S.A., without giving effect to the
conflict of law principles thereof. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this Award of Restricted Stock Units or this Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California, U.S.A.,
and agree that such litigation shall be conducted only in the courts of Santa
Clara County, California, U.S.A., or the federal courts for the United States
for the Northern District of California, U.S.A., and no other courts, where this
Award of Restricted Stock Units is made and/or to be performed.




By electronically approving the Award of Restricted Stock Units through the
Smith Barney website, Grantee agrees to all of the terms and conditions
described in this Agreement (including any Appendix) and in the Plan. If the
Award of Restricted Stock Units has not
been expressly approved before the first vesting date, Grantee understands and
acknowledges that he or she will be deemed to have agreed to all of the terms
and conditions in this Agreement (including any Appendix) and in the Plan.




--------------------------------------------------------------------------------






APPENDIX


MAXIM INTEGRATED PRODUCTS, INC.
1996 STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT


SPECIAL TERMS AND CONDITIONS/NOTIFICATIONS




Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Grant Notice, the Restricted Stock Unit Agreement and the Plan.


Terms and Conditions


This Appendix includes additional terms and conditions that govern the Award
granted to Grantee
if Grantee works and/or resides in one of the countries listed herein.


If Grantee is a citizen or resident of a country other than the one in which
Grantee is currently working and/or residing, is considered a resident of
another country for local law purposes or transfers employment and/or residency
between countries after the Grant Date, the Company shall, in its sole
discretion, determine to what extent the additional terms and conditional
included herein will apply to Grantee under these circumstances.


Notifications


This Appendix also includes information regarding exchange controls and certain
other issues of which Grantee should be aware with respect to the Grantee’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of April 2015.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Grantee not rely on the information noted herein as the
only source of information relating to the consequences of the Grantee’s
participation in the Plan because the information may be out of date at the time
the Grantee acquires Shares or sells Shares acquired under the Plan.


In addition, the information is general in nature and may not apply to the
Grantee’s particular situation, and the Company is not in a position to assure
Grantee of any particular result. Accordingly, Grantee is advised to seek
appropriate professional advice as to how the relevant laws in the Grantee’s
country may apply to the Grantee’s situation.


If Grantee is a citizen or resident of a country other than the one in which
Grantee is currently working and/or residing, is considered a resident of
another country for local law purposes or transfers employment and/or residency
between countries after the Grant Date, the information contained herein may not
be applicable in the same manner to Grantee.














--------------------------------------------------------------------------------




AUSTRIA


Notifications


Exchange Control Notification
If Grantee holds Shares obtained through the Plan outside Austria (even if held
outside of Austria with an Austrian bank), Grantee may be required to submit a
report to the Austrian National Bank as follows: (i) on a quarterly basis if the
value of the Shares as of any given quarter is equal to or greater than
€30,000,000; and (ii) on an annual basis if the value of the Shares as of
December 31 is equal to or greater than €5,000,000. The deadline for filing the
quarterly report is the 15th day of the month following the end of the
respective quarter. The deadline for filing the annual report is January 31 of
the following year.


When Shares are sold or cash dividends received, there may be exchange control
obligations if the cash proceeds are held outside Austria. If the transaction
volume of all cash accounts abroad is equal to or greater than €3,000,000, the
movements and the balance of all accounts must be reported monthly, as of the
last day of the month, on or before the 15th day of the following month. If the
transaction value of all cash accounts abroad is less than €3 million, no
ongoing reporting requirements apply.


CANADA


Terms and Conditions


Award Payable Only in Shares
Notwithstanding Section 8(d) of the Plan, Restricted Stock Units granted to
Grantees in Canada shall be paid in Shares only and do not provide any right for
Grantee to receive a cash payment.


Nature of Plan and Restricted Stock Units
This provision replaces the second paragraph of Section 3 of the Restricted
Stock Unit Agreement:


For purposes of these Restricted Stock Units, Grantee’s Continuous Status as an
Employee, Director or Consultant will be considered terminated (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of Applicable Laws or the terms of Grantee’s employment or service
agreement, if any) effective as of the date that is the earlier of (1) the date
on which Grantee’s employment or service relationship is terminated; or (2) the
date Grantee receives written notice of termination of the employment or service
relationship,; or (3) the date Grantee is no longer actively providing services,
regardless of any notice period or period of pay in lieu of such notice required
under local law (including, but not limited to, statutory law, regulatory law
and/or common law). The Administrator shall have the exclusive discretion to
determine when Grantee is no longer actively providing services for purposes of
his or her Restricted Stock Unit Award (including whether Grantee may still be
considered to be actively rendering services while on leave of absence).


The following provisions will apply if Grantee is a resident of Quebec


Language Consent
The parties acknowledge that it is their express wish that the Agreement, as
well as all
documents, notices and legal proceedings entered into, given or instituted
pursuant hereto or relating directly or indirectly hereto, be drawn up in
English.


Les parties reconnaissent avoir expressement souhaité que la convention
[“Agreement”], ainsi que tous les documents, avis et procédures judiciaries,
éxecutés, donnés ou intentés en vertu de, ou lié, directement




--------------------------------------------------------------------------------




ou indirectement à la présente convention, soient rédigés en langue anglaise.


Data Privacy Notice and Consent
This provision supplements Section 16 of the Restricted Stock Unit Agreement:
Data Privacy Notice and Consent:


Grantee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Grantee further authorizes the Company, the Employer and any other Parent or
Subsidiary and the Administrator to disclose and discuss the Plan with their
advisors. Grantee further authorizes the Company, the Employer and any other
Parent or Subsidiary to record such information and to keep such information in
Grantee’s employee file.


Notifications


Securities Law Notification
Grantee may not be permitted to sell within Canada the Shares acquired under the
Plan. Grantee
may only be permitted to sell Shares acquired under the Plan through the
designated broker appointed under the Plan, if any, provided the resale of
Shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the Shares are listed. Currently the
Shares are listed on the Nasdaq Global Select Market in the United States of
America.


Foreign Asset/Account Reporting Notification
Foreign property, including Shares, Restricted Stock Units, and other rights to
receive shares
(e.g., stock options) of a non-Canadian company held by a Canadian resident must
generally be reported annually on a Form T1135 (Foreign Income Verification
Statement) if the total cost of his or her foreign assets exceeds C$100,000 at
any time during the year. Thus, such Restricted Stock Units must be reported
(generally at a nil cost) if the C$100,000 cost threshold is exceeded because
other foreign property is held by the Canadian resident. When Shares are
acquired pursuant to the Restricted Stock Units, their cost generally is the
adjusted cost base (“ACB”) of the Shares. The ACB ordinarily is equal to the
fair market value of the Shares at the time of acquisition, but if the Grantee
owns other Shares, this ACB may have to be averaged with the ACB of the other
Shares.


CHINA


Terms and Conditions


The following provisions apply if Grantee is subject to exchange control
regulations in the People’s Republic of China (the “PRC” or “China”), as
determined by the Company in its sole discretion.


Sale of Shares
To facilitate compliance with any applicable laws or regulations in China,
Grantee agrees and
acknowledges that the Company (or a brokerage firm instructed by the Company) is
entitled to immediately sell all Shares issued to Grantee at vesting (on behalf
of Grantee and at the Grantee’s direction pursuant to this authorization),
either at the time of vesting or when Grantee ceases employment. In this event,
the proceeds of the sale of the Shares, less any Tax-Related Items and broker’s
fees or commissions, will be remitted to Grantee in accordance with applicable
exchange control laws and regulations.


Exchange Control Requirements
Grantee understands and agrees that Grantee will be required to immediately
repatriate to China any funds




--------------------------------------------------------------------------------




resulting from the Restricted Stock Units (e.g., the sales proceeds, dividends
paid on Shares). Grantee further understands that, under applicable exchange
control laws and regulations, such repatriation of funds may need to be effected
through a special exchange control account established by the Company, the
Employer or any other Parent or Subsidiary and Grantee hereby consents and
agrees that the funds may be transferred to such special account prior to being
delivered to Grantee. Grantee also agrees to sign any agreements, forms and/or
consents that may be reasonably requested by the Company (or the Company’s
designated broker) to effectuate any of the remittances, transfers, conversions
or other processes affecting the proceeds. The proceeds may be paid to Grantee
in U.S. dollars or in local currency at the Company’s discretion. If the
proceeds are paid in U.S. dollars, Grantee understands that he or she will be
required to set up a U.S. dollar account in China so that the proceeds may be
deposited into this account. Grantee understands and acknowledges that the
Company may face delays in distributing the proceeds to Grantee due to exchange
control requirements in China. As a result, Grantee understands and acknowledges
that neither the Company nor the Employer nor any other Parent or Subsidiary can
be held liable for any delay in delivering the proceeds to Grantee.


If the proceeds are paid in local currency, Grantee acknowledges that the
Company is under no obligation to secure any particular exchange control
conversion rate and that the Company may face delays in converting the proceeds
to local currency due to exchange control requirements. Grantee agrees to bear
any currency fluctuation risk between the time the Shares are sold or a dividend
is paid and the time the net proceeds are converted to local currency and
distributed to Grantee.


Finally, Grantee agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with exchange
control requirements in China.


Notifications


Foreign Asset/Account Reporting Notification
Chinese residents may be required to report to the State Administration of
Foreign Exchange (“SAFE”) all details of their foreign financial assets and
liabilities, as well as details of any economic transactions conducted with
non-China residents. Under these rules, Grantee may be subject to reporting
obligations for the Restricted Stock Units, Shares acquired under the Plan and
Plan-related transactions.


FINLAND


There are no country-specific provisions.


FRANCE


Terms and Conditions


Language Acknowledgement
By accepting the grant of Restricted Stock Units and this Agreement, which
provides for the terms and conditions of the Restricted Stock Units, Grantee
confirms having read and understood the documents relating to this Award (the
Plan and this Agreement) which were provided in the English language. Grantee
accepts the terms of those documents accordingly.


En acceptant l’Attribution d'Actions Attribuées et ce Contrat qui contient les
termes et conditions de vos Actions Attribuées, le Bénéficiare confirme avoir lu
et compris les documents relatifs à cette Attribution (le Plan et ce Contrat)
qui ont été transmis en langue anglaise. Le Bénéficiare accepte ainsi les
conditions




--------------------------------------------------------------------------------




et termes de ces documents.


Notifications


Foreign Asset/Account Reporting Notification
French residents must declare all foreign bank and brokerage accounts (including
any accounts that were opened or closed during the tax year) on an annual basis
on form No. 3916, together with their income tax return. Further, French
residents with foreign account balances exceeding
€1,000,000 may have additional monthly reporting obligations.


GERMANY


Notifications


Exchange Control Notification
Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank. From September 2013, the German Federal Bank no longer will
accept reports in paper form and all reports must be filed electronically. The
electronic “General Statistics Reporting Portal” (Allgemeines Meldeportal
Statistik) can be accessed on the German Federal Bank’s website:
www.bundesbank.de. In the event that German residents make or receive a payment
in excess of this amount, they are responsible for complying with applicable
reporting requirements. In addition, in the unlikely event that German residents
hold Shares exceeding 10% of the total capital or voting rights of a foreign
company (such as the Company), they must report holdings in the company on an
annual basis.


HONG KONG


Terms and Conditions


Award Payable Only in Shares
Notwithstanding Section 8(d) of the Plan, Restricted Stock Units granted to
Grantees in Hong Kong shall be paid in Shares only and do not provide any right
for Grantee to receive a cash payment.


Sales Restriction
This provision supplements Section 2 of the Restricted Stock Unit Agreement:


Shares acquired pursuant to the Plan are accepted as a personal investment. If,
for any reason, the Restricted Stock Units vest and become non-forfeitable and
Shares are issued to Grantee within six months of the Grant Date, Grantee agrees
that he or she will not offer to the public or otherwise dispose of any Shares
prior to the six-month anniversary of such Grant Date.


Notifications


Securities Law Notification
Securities Warning: The contents of this Agreement have not been reviewed by any
regulatory authority in Hong Kong. Grantee is advised to exercise caution in
relation to the Award. If Grantee is in any doubt about any of the contents of
the Plan, Agreement, or any Plan prospectus, Grantee should obtain independent
professional advice. The Restricted Stock Units and any Shares issued thereunder
do not constitute a public offering of securities under Hong Kong law and are
available only to employees of the Company or its Subsidiaries. The Agreement,
including any Appendix to the Restricted Stock Unit Agreement, the Plan, any
Plan prospectus, and any other incidental communication materials have not




--------------------------------------------------------------------------------




been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong. The Restricted Stock Units and any underlying
documentation are intended only for the personal use of Grantee and may not be
distributed to any other person.


Occupational Retirement Schemes Ordinance Notification.
The Company specifically intends that the Plan will not be an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance.


HUNGARY


There are no country-specific provisions.


INDIA


Notifications


Exchange Control Notification
Indian residents must repatriate to India any proceeds from the sale of Shares
within 90 days of receipt and any dividends received in relation to Shares
within 180 days of receipt. Grantee will receive a foreign inward remittance
certificate (“FIRC”) from the bank where the foreign currency is deposited and
should retain the FIRC as evidence of the repatriation of funds in the event the
Reserve Bank of India or the Employer requests proof of repatriation. It is
Grantee’s responsibility to comply with applicable exchange control laws in
India.


Foreign Asset/Account Reporting Notification
Indian residents are required to declare in their annual tax returns (a) any
foreign assets they hold and (b) any foreign bank accounts for which they have
signing authority.


IRELAND


Notifications


Director Notification Obligation
If Grantee is a director of a Subsidiary in Ireland (“Irish Subsidiary”),
Grantee is subject to certain notification requirements under the Companies Act,
1990. Among these requirements is an obligation to notify the Irish Subsidiary
in writing within five business days of receiving or disposing of an interest in
the Company (e.g., Restricted Stock Units, Shares) and the number and class of
Shares or rights to which the interest relates, or within five business days of
becoming aware of the event giving rise to the notification requirement or
within five business days of becoming a director if such an interest exists at
the time. These notification requirements also apply to a shadow director or
secretary of the Irish Subsidiary (i.e., an individual who is not on the Board
of Directors of the Irish Subsidiary but who has sufficient control so that the
Board of Directors of the Irish Subsidiary acts in accordance with the
“directions or instructions” of the individual) and with respect to the
interests of a spouse or minor children (whose interests will be attributed to
the director, shadow director or secretary).


ITALY


Terms and Conditions






--------------------------------------------------------------------------------




Data Privacy. This consent replaces Section 16 of the Restricted Stock Unit
Agreement:


Grantee acknowledges receipt from the Company and the Employer - as data
controllers (“Controllers”) - of information regarding the collection, use, and
transfer, in electronic or other form, of Grantee’s personal data as described
below for the purpose of implementing, administering, and managing Grantee’s
participation in the Plan.


Grantee understands that the Company, the Employer and/or any other Parent or
Subsidiary may hold certain personal information about Grantee, including, but
not limited to, Grantee’s name, home address and telephone number, date of
birth, social insurance or other identification number, salary, nationality, job
title, any Shares or directorships held in the Company, the Employer and/or any
Parent or Subsidiary, details of all Restricted Stock Units or any other
entitlement to Shares or equivalent benefits awarded, canceled, purchased,
exercised, vested, unvested or outstanding in Grantee’s favor (“Data”), for the
exclusive purpose of implementing, managing and administering the Plan.


Grantee also understands that providing the Company with Data is necessary for
the performance of the Plan and that Grantee’s refusal to provide such Data
would make it impossible for the Company to perform its contractual obligations
and may affect Grantee’s ability to participate in the Plan. The Controller of
personal data processing is Maxim Integrated Products, Inc., with registered
offices at 160 Rio Robles Drive, San Jose, CA 95134, United States of America,
and, pursuant to Legislative Decree no. 196/2003, its Representative in Italy
for privacy purposes is Maxim Integrated Products UK Limited, with its
registered offices at Strada 7, Palazzo T Piano 2, Rozzano, Milanofiori, Italy,
20089.


Grantee understands that Data will not be publicized, but it may be transferred
to banks, other financial institutions, or brokers involved in the management
and administration of the Plan. Grantee understands that Data may also be
transferred to the independent registered public accounting firm engaged by the
Company. Grantee further understands that the Company, the Employer and/or any
Parent or Subsidiary will transfer Data among themselves as necessary for the
purpose of implementing, administering and managing Grantee’s participation in
the Plan, and that the Company, the Employer and/or any Parent or Subsidiary may
each further transfer Data to third parties assisting the Company in the
implementation, administration, and management of the Plan, including any
requisite transfer of Data to a broker or other third party with whom Grantee
may elect to deposit any Shares acquired under the Plan. Such recipients may
receive, possess, use, retain, and transfer Data in electronic or other form,
for the purposes of implementing, administering, and managing Grantee’s
participation in the Plan. Grantee understands that these recipients may be
located in or outside the European Economic Area, such as in the United States
or elsewhere. Should the Company exercise its discretion in suspending all
necessary legal obligations connected with the management and administration of
the Plan, it will delete Data as soon as it has completed all the necessary
legal obligations connected with the management and administration of the Plan.


Grantee understands that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions, as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.


The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require Grantee’s consent
thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan. Grantee




--------------------------------------------------------------------------------




understands that, pursuant to Section 7 of the Legislative Decree no. 196/2003,
Grantee has the right to, including but not limited to, access, delete, update,
correct, or terminate, for legitimate reason, the Data processing.


Furthermore, Grantee is aware that Data will not be used for direct-marketing
purposes. In addition, Data provided can be reviewed and questions or complaints
can be addressed by contacting Grantee’s local human resources representative.


Plan Document Acknowledgment
By accepting the Award of Restricted Stock Units, Grantee acknowledges that he
or she has received a copy of the Plan, has reviewed the Plan and the Agreement
in their entirety and fully understands and accepts all provisions of the Plan
and the Agreement.


In addition, by accepting the Award of Restricted Stock Units, Grantee further
acknowledges that he or she has read and specifically and expressly approved the
following sections in the Restricted Stock Unit Agreement: Section 6:
Responsibility for Taxes, Section 7: Acknowledgment of Nature of Plan and
Restricted Stock Units, Section 10: Grant is Not Transferable, Section 11:
Binding Agreement, Section 13: Plan Governs, Section 14: Administrator
Authority, Section 15: Electronic Delivery and Acceptance, Section 19: Language,
Section 26: Governing Law/Choice of Venue, and the Data Privacy notice above.


Notifications


Foreign Asset/Account Reporting Notification
Italian residents who, at any time during the fiscal year, hold foreign
financial assets (including cash and Shares) which may generate income taxable
in Italy, must report these assets on their annual tax return for the year
during which the assets are held, or on a special form if no tax is due. These
reporting obligations also apply where such residents are the beneficial owners
of foreign financial assets under Italian money laundering provisions.


Tax Notification
Italian residents may be subject to tax on the value of financial assets held
outside of Italy. The
taxable amount will be the fair market value of the financial assets, assessed
at the end of the calendar year. The fair market value is considered to be the
value of the Shares on the Nasdaq Global Select Market on December 31 of each
year or on the last day of holding of the Shares (in such case, or when the
Shares are acquired during the course of the year, the tax is levied in
proportion to the actual days shares are held during the calendar year).


JAPAN


Notifications


Foreign Asset/Account Reporting Notification
Japanese residents are required to report details of any assets (including any
Shares acquired under the Plan) held outside of Japan as of December 31st of
each year, to the extent such assets have a total net fair market value
exceeding ¥50,000,000. Grantee should consult with his or her personal tax
advisor as to whether the reporting obligation applies to Grantee and whether
Grantee will be required to include details of any cash, outstanding Restricted
Stock Units or Shares held by Grantee in the report.


KOREA






--------------------------------------------------------------------------------




Notifications


Exchange Control Notification
Exchange control laws require Korean residents who realize US$500,000 or more in
a single transaction from the sale of shares (including Shares acquired under
the Plan) or the receipt of dividends to repatriate the proceeds to Korea within
18 months of the sale/receipt.


Foreign Asset/Account Reporting Notification
Korean residents are required to declare foreign accounts (i.e., non-Korean bank
accounts, brokerage accounts, etc.) they hold in foreign countries that have not
entered into an “inter- governmental agreement for automatic exchange of tax
information” (“IGA”) with Korea. A report must be filed with the Korean tax
authorities if the monthly balance of such accounts exceeds a certain limit
(currently KRW 1 billion or an equivalent amount in foreign currency) on any
month-end date during a calendar year. Korean residents should consult with
their personal tax advisor to determine whether the country in which they hold
foreign accounts have entered into an IGA with Korea.


PHILIPPINES


Notifications


Securities Law Notification
This offer of Restricted Stock Units is being made pursuant to an exemption from
registration under Section 10.2 of the Philippines Securities Regulation Code
that has been approved by the Philippines Securities and Exchange Commission.


Grantee should be aware of the risks of participating in the Plan, which include
(without limitation) the risk of fluctuation in the price of Shares on the
Nasdaq Global Select Market (“Nasdaq”) and the risk of currency fluctuations
between the United States Dollar (“U.S. Dollar”) and Grantee’s local currency.
In this regard, Grantee should note that the value of any Shares Grantee may
acquire under the Plan may decrease, and fluctuations in foreign exchange rates
between Grantee’s local currency and the U.S. Dollar may affect the value of the
Restricted Stock Units or any amounts due to Grantee pursuant to the settlement
of the Restricted Stock Units, the subsequent sale of Shares acquired by Grantee
upon settlement or the receipt of any dividends paid on such Shares. The Company
is not making any representations, projections or assurances about the value of
Shares now or in the future.


For further information on risk factors impacting the Company's business that
may affect the value of Shares, Grantee should refer to the risk factors
discussion in the Company's Annual Report on Form 10-K and Quarterly Reports on
Form 10-Q, which are filed with the U.S. Securities and Exchange Commission and
are available online at www.sec.gov, as well as on the Company's website at
http://www.maximintegrated.com. In addition, Grantee may receive, free of
charge, a copy of the Company's Annual Report, Quarterly Reports or any other
reports, proxy statements or communications distributed to the Company's
stockholders by contacting the Stock Administration Department at the address
below:


Stock Administration
Maxim Integrated Products, Inc.
14460 Maxim Drive
Dallas, TX 75244
United States of America
Phone: +1 (972) 371-3435






--------------------------------------------------------------------------------




The sale or disposal of Shares acquired under the Plan may be subject to certain
restrictions under Philippine securities laws. Those restrictions should not
apply if the offer and resale of the Shares takes place outside of the
Philippines through the facilities of a stock exchange on which the shares of
Stock are listed. The shares of Stock currently are listed on the Nasdaq in the
United States of America.


PORTUGAL


Terms and Conditions


Language Consent
The following provision supplements Section 19 of the Restricted Stock Unit
Agreement:


Grantee hereby expressly declares that he or she has full knowledge of the
English language and has read, understood and freely accepted and agreed with
the terms and conditions established in the Plan and the Agreement.


Conhecimento da Língua
A seguinte disposição complementa a Seção 19 do Acordo de Unidades de Ações
Restritas:


O Beneficiário da Atribuição pelo presente declara expressamente que tem pleno
conhecimento da língua inglesa e que leu, compreendeu e livremente aceitou e
concordou com os termos e condições estabelecidas no Plano e no Acordo.
Notifications


Exchange Control Notification
Portuguese residents who acquire shares in a foreign company (such as Shares
under the Plan) and do not hold the shares with a Portuguese financial
intermediary may need to file a report with the Portuguese Central Bank for
statistical purposes. If the shares are held by a Portuguese financial
intermediary, it will file the report for Grantee.


RUSSIA


Terms and Conditions


Data Privacy
The following provision supplements the Section 16 of the Restricted Stock Unit
Agreement, and to the extent the two provisions are inconsistent, the below
provision supersedes Section 16 of the Restricted Stock Unit Agreement:


Grantee understands and agrees that the Company may require the Grantee to
complete and return to the Company a Consent to Processing of Personal Data form
(the “Consent”). If a Consent is required by the Company but Grantee fails to
provide such Consent, Grantee understands and agrees that the Company will not
be able to administer or maintain the Restricted Stock Units or any other
awards. Therefore, Grantee understands that refusing to complete any required
Consent or withdrawing his or her consent may affect Grantee’s ability to
participate in the Plan. For more information on any required Consent or
withdrawal of consent, Grantee may contact his or her local human resources
representative.


Securities Law Restriction
The Plan, Grant Notice, the Agreement, including this Appendix, and all other
materials Grantee may receive regarding his or her participation in the Plan or
the grant of Restricted Stock Units do not constitute




--------------------------------------------------------------------------------




advertising or an offering of securities in Russia and are deemed accepted by
Grantee only upon receipt of the signed Grant Notice in the United States or
upon acceptance through an online acceptance website maintained in the United
States. In no event will Shares acquired at vesting be delivered to Grantee in
Russia; all Shares will be maintained on Grantee’s behalf in the United States.
The issuance of Shares acquired at vesting has not and will not be registered in
Russia; therefore, such Shares may not be offered or placed in public
circulation in Russia.


U.S. Transaction Notification
Grantee is not permitted to make any public advertising or announcement
regarding the Restricted Stock Units or Shares in Russia, nor to promote these
Shares to other Russian legal entities or individuals, nor to sell or otherwise
dispose of Shares directly to other Russian legal entities or individuals.
Further, Grantee is not permitted to sell Shares acquired at vesting directly to
a Russian legal entity or resident.


Notifications
Exchange Control Notification
Russian residents must repatriate the proceeds from the sale of shares in a
foreign company (such as Shares under the Plan) to Russia within a reasonably
short period after receipt. Such amounts must be initially credited to the
Russian resident through a foreign currency account opened in the resident's
name at an authorized bank in Russia. After the funds are initially received in
Russia, they may be further remitted to a foreign bank subject to the following
limitations: (i) the foreign account may be opened only for individuals; (ii)
the foreign account may not be used for business activities; and (iii) the
Russian tax authorities must be given notice about the opening/closing of each
foreign account within one month of the account opening/closing. Dividends (but
not dividend equivalents) do not need to be remitted to a bank account in Russia
but instead can be remitted directly to a foreign individual bank account (in
Organization for Economic Cooperation and Development (“OECD”) and Financial
Action Task Force (“FATF”) countries).


Grantee should consult his or her personal tax advisor before selling any Shares
acquired under the Plan and remitting any sale proceeds to Russia, as
significant penalties may apply for non- compliance with exchange control
requirements and exchange control requirements are subject to change at any
time, often without notice.


Foreign Asset/Account Reporting Notification
Russian residents must notify the Russian tax authorities within one month of
opening or closing a foreign bank account, or of changing any account details.
Russian residents also will be required to file reports with the Russian tax
authorities of the transactions in such residents’ foreign bank accounts.






Labor Law Notification
If Grantee continues to hold Shares acquired under the Plan after an involuntary
termination of employment, Grantee may not be eligible to receive unemployment
benefits in Russia.


Anti-Corruption Notification
Anti-corruption laws prohibit certain public servants, their spouses and their
dependent children from owning any foreign source financial instruments (e.g.,
shares of foreign companies such as the Company). Accordingly, Grantee should
inform the Company if he or she is covered by these laws because Grantee should
not hold Shares acquired under the Plan under these circumstances.


SERBIA




--------------------------------------------------------------------------------






Notifications


Exchange Control Notification
Pursuant to the Law on Foreign Exchange Transactions (effective July 27, 2006),
Serbian residents may freely acquire Shares under the Plan, however, the
National Bank of Serbia generally requires reporting of the acquisition of such
Shares, the value of the Shares at vesting and, on a quarterly basis, any
changes in the value of the underlying Shares. Grantee is advised to consult
with a personal legal advisor to determine his or her reporting obligations upon
the acquisition of Shares under the Plan as such obligations are subject to
change based on the interpretation of applicable regulations by the National
Bank of Serbia. The Company reserves the right to require Grantee to report
details of the sale of his or her Shares to the Company or to follow such other
procedures as may be established by the Company to comply with applicable
exchange control regulations.


SINGAPORE


Notifications


Securities Law Notification
The grant of the Restricted Stock Units is being made pursuant to the
“Qualifying Person” exemption” under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and is not made with a view to the
Restricted Stock Units or underlying Shares being subsequently offered for sale
to any other party. The Plan has not been lodged or registered as a prospectus
with the Monetary Authority of Singapore. Grantee should note that the
Restricted Stock Units are subject to section 257 of the SFA and Grantee will
not be able to make (i) any subsequent sale of the Shares in Singapore or (ii)
any offer of such subsequent sale of the Shares subject to the Restricted Stock
Units in Singapore, unless such sale or offer is made after 6 months from the
date Restricted Stock Units are granted or pursuant to the exemptions under Part
XIII Division (1) Subdivision (4) (other than section 280) of the SFA.


Chief Executive Officer and Director Notification Requirement
If Grantee is the Chief Executive Officer (“CEO”) or a director, associate
director or shadow director of a Singaporean Subsidiary, Grantee is subject to
certain notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singapore Subsidiary in writing when
Grantee receives an interest (e.g., Restricted Stock Units, Shares) in the
Company or any related companies. In addition, Grantee must notify the
Singaporean Subsidiary when Grantee sells Shares of the Company or any related
company (including when Grantee sells Shares acquired through vesting of
Restricted Stock Units). These notifications must be made within two business
days of acquiring or disposing of any interest in the Company or any related
company. In addition, a notification must be made of interests in the Company or
any related company within two business days of becoming the CEO or a director,
associate director or shadow director.


SPAIN


Terms and Conditions


Labor Law Acknowledgment
This provision supplements Section 7 of the Restricted Stock Unit Agreement:


By accepting the Restricted Stock Units, Grantee acknowledges that he or she
understands and agrees to participation in the Plan and that he or she has
received a copy of the Plan.




--------------------------------------------------------------------------------




Grantee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant Restricted Stock Units under the Plan to
individuals who may be employees of the Company or its Subsidiaries throughout
the world. The decision is a limited decision that is entered into upon the
express assumption and condition that any grant will not economically or
otherwise bind the Company or any of its Subsidiaries on an ongoing basis, other
than as expressly set forth in the Agreement. Consequently, Grantee understands
that any grant is given on the assumption and condition that it shall not become
a part of any employment or service contract (either with the Company, the
Employer or any other Parent or Subsidiary) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. Further, Grantee understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from any
gratuitous and discretionary grant since the future value of the Restricted
Stock Units and Shares is unknown and unpredictable. In addition, Grantee
understands that this grant would not be made but for the assumptions and
conditions referred to above; thus, Grantee understands, acknowledges and freely
accepts that should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then any grant of Restricted Stock
Units shall be null and void.


Grantee understands and agrees that, as a condition of the grant of the
Restricted Stock Units, the termination of Grantee’s Continuous Status as an
Employee, Director or Consultant for any reason (including the reasons listed
below) will automatically result in the loss of the Restricted Stock Units to
the extent the Restricted Stock Units have not vested as of the date Grantee is
no longer actively employed. In particular, Grantee understands and agrees that
any unvested Restricted Stock Units as of the date Grantee is no longer actively
employed will be forfeited without entitlement to the underlying Shares or to
any amount of indemnification in the event of a termination of Grantee’s
Continuous Status as an Employee, Director or Consultant by reason of, but not
limited to, resignation, retirement, disciplinary dismissal adjudged to be with
cause, disciplinary dismissal adjudged or recognized to be without cause (i.e.,
subject to a “despido improcedente”), individual or collective dismissal
adjudged or recognized to be without cause, individual or collective dismissal
on objective grounds, whether adjudged or recognized to be with or without
cause, material modification of the terms of employment under Article 41 of the
Workers’ Statute, relocation under Article 40 of the Workers’ Statute, Article
50 of the Workers’ Statute, unilateral withdrawal by the Employer and under
Article 10.3 of the Royal Decree 1382/1985. Grantee acknowledges that he or she
has read and specifically accepts the conditions referred to in Sections 2, 3
and 6 of the Restricted Stock Unit Agreement.


Notifications


Securities Law Notification
The RSUs and the Shares described in the Agreement do not qualify under Spanish
regulations as securities. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory.
The Agreement (including this Appendix) has not been nor will it be registered
with the Comisión Nacional del Mercado de Valores, and does not constitute a
public offering prospectus.


Exchange Control Notification
Spanish residents must declare for statistical purposes the acquisition,
ownership and disposition of Shares to the Dirección General de Comercio e
Inversiones (“DGCI”), a department of the Ministry of Industry, Tourism and
Commerce. Generally, the declaration must be made in January for Shares acquired
or sold during (or owned as of December 31 of) the prior year; however, if the
value of Shares acquired or sold exceeds €1,502,530 (or the Spanish resident
holds 10% or more of the share capital of the Company or such other amount that
would entitle him or her to join the Board), the declaration must be filed
within one month of the acquisition or sale, as applicable.






--------------------------------------------------------------------------------




In addition, Spanish residents are required to electronically declare to the
Bank of Spain any securities accounts (including brokerage accounts held
abroad), as well as the securities (including Shares acquired at vesting of the
Restricted Stock Units) held in such accounts, and any transactions carried out
with non-residents, if the value of the transactions for all such accounts
during the prior year or the balances in such accounts as of December 31 of the
prior year exceeds €1,000,000. More frequent reporting is required if such
transaction value or account balance exceeds €100,000,000. If neither the total
balances nor total transactions with non-residents during the relevant period
exceeds €50,000,000, then a summarized form of declaration may be used.


Foreign Asset/Account Reporting Notification
Spanish residents must report assets or rights deposited or held outside of
Spain (e.g., cash or Shares held in a bank or brokerage account) to the Spanish
tax authorities on their annual tax returns. This reporting obligation is based
on the value of those rights and assets as of December 31 and has a threshold of
€50,000 per type of asset (bank account, Shares, real estate, etc.). After such
assets or rights are initially reported, the reporting obligation will apply for
subsequent years only if the value of any previously-reported asset or right
increases by more than €20,000 or if the ownership of such asset or right is
transferred or relinquished during the year.


SWEDEN


There are no country-specific provisions.


SWITZERLAND


Notifications


Securities Law Notification
The Restricted Stock Units are not intended to be publicly offered in or from
Switzerland. The grant of the Restricted Stock Units is considered a private
offering in Switzerland and is, therefore, not subject to registration in
Switzerland. Neither this Agreement nor any other materials relating to the
Restricted Stock Units constitute a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations, and neither this
Agreement nor any other materials relating to the Restricted Stock Units may be
publicly distributed or otherwise made publicly available in Switzerland.


TAIWAN


Notifications


Securities Law Notification
The offer of participation in the Plan is available only for employees of the
Company and its Subsidiaries. The offer of participation in the Plan is not a
public offer of securities by a Taiwanese company.


Exchange Control Notification
Taiwanese residents may remit foreign currency (including proceeds from the sale
of Shares or the receipt of any dividends) into Taiwan up to US$5,000,000 per
year without justification. If the transaction amount is TWD500,000 or more in a
single transaction, Taiwanese residents must submit a Foreign Exchange
Transaction Form and also provide supporting documentation to the satisfaction
of the remitting bank.


THAILAND




--------------------------------------------------------------------------------






Notifications


Exchange Control Notification
If proceeds from the sale of Shares or the receipt of dividends equal or exceed
US$50,000 in a single transaction, Thai residents must repatriate such proceeds
to Thailand immediately upon receipt. The funds must be converted into Thai Baht
or deposited in a foreign currency bank account in Thailand within 360 days of
remittance into Thailand. The residents will be required to provide information
associated with the source of such proceeds on the Foreign Exchange Transaction
Form to the authorized agent for reporting to an exchange control officer.
Because exchange control regulations change frequently and without notice,
Grantee should consult his or her personal advisor before selling Shares, to
ensure compliance with current regulations. Grantee is responsible for ensuring
compliance with all exchange control laws in Thailand, and neither the Company
nor its Subsidiaries will be liable for any fines or penalties resulting from
Grantee’s failure to comply with applicable laws.


TURKEY


Notifications


Securities Law Information
Under Turkish law, Grantee may not sell Shares acquired under the Plan in
Turkey. The Shares are currently traded on the Nasdaq Global Select Market,
which is located outside of Turkey, under the ticker symbol “MXIM” and the
Shares may be sold through this exchange.


Exchange Control Information
In certain circumstances, Turkish residents are permitted to sell shares traded
on a non-Turkish stock exchange only through a financial intermediary licensed
in Turkey. Grantee may be required to appoint a Turkish broker to assist with
the sale of the Shares acquired under the Plan. Grantee should consult his or
her personal legal advisor before selling any Shares acquired under the Plan to
confirm if this requirement applies.


UNITED STATES


There are no country specific provisions.


UNITED KINGDOM


Terms and Conditions


Award Payable Only in Shares
Notwithstanding Section 8(d) of the Plan, Restricted Stock Units granted to
Grantees in United Kingdom shall be paid in Shares only and do not provide any
right for Grantees in the United
Kingdom to receive a cash payment.


Eligibility
Notwithstanding Section 5 of the Plan, or any provision or discretion in the
Plan or the
Agreement to the contrary, Restricted Stock Units may be granted only to
Employees in the United Kingdom. For the avoidance of doubt, Consultants based
in the United Kingdom shall not be eligible to participate in the Plan.






--------------------------------------------------------------------------------




Tax Acknowledgment
The following provisions supplement Section 6 of the Restricted Stock Unit
Agreement:


Grantee agrees that if payment or withholding of the income tax is not made
within 90 days after the end of the U.K. tax year in which the relevant taxable
or tax withholding event occurs, or such other period specified in Section
222(1)(c) U.K. Income tax (Earnings and Pensions) Act 2003 (the “Due Date”), and
provided that Grantee is not a director or executive officer of the Company
(within the meaning of Section 13(k) of the U.S. Securities Exchange Act of
1934, as amended), then the amount of any uncollected income tax due shall
constitute a loan owed by Grantee to the Employer, effective on the Due Date.
Grantee agrees that the loan will bear interest at the then-current Official
Rate of Her Majesty’s Revenue & Customs (“HMRC”) and it will be immediately due
and repayable by Grantee and the Company and/or the Employer may recover it at
any time thereafter by any of the means referred to in Section 6 of the
Restricted Stock Unit Agreement.


In the event that Grantee is an executive officer or director and income tax is
not collected from or paid by Grantee by the Due Date, the amount of any
uncollected income tax may constitute a benefit to Grantee on which additional
income tax and National Insurance Contributions (“NICs”) may be payable. Grantee
understands that he or she will be responsible for reporting and paying any
income tax due on this additional benefit directly to HMRC under the self-
assessment regime and for reimbursing the Company or the Employer (as
applicable) the amount of any employee NICs due on this additional benefits
which may be recovered from Grantee at any time thereafter by any of the means
referred to in Section 6 of the Agreement.


Joint Election
As a condition of Grantee’s participation in the Plan and of the vesting of the
Restricted Stock Units, Grantee agrees to accept any liability for secondary
Class 1 National Insurance Contributions which may be payable by the Company
and/or the Employer with respect to the Chargeable Event (“Employer NICs”).
Without limitation to the foregoing, Grantee agrees to execute a joint election
with the Company or the Employer, the form of such joint election being formally
approved by HMRC (the “Joint Election”), and any other required consents or
elections as provided to Grantee by the Company or the Employer. Grantee further
agrees to execute such other joint elections as may be required between Grantee
and any successor to the Company or the Employer.


If Grantee does not enter into the NICs Joint Election, if approval of the NICs
Joint election has been withdrawn by HMRC, if the NICs Joint Election is revoked
by the Company or the Employer (as applicable), or if the NICs Joint Election is
jointly revoked by Grantee and the Company or the Employer, as applicable, the
Restricted Stock Units shall cease vesting and become null and void, and no
Shares shall be acquired under the Plan, without any liability to the Company,
the Employer and/or any Parent or Subsidiary.


Grantee further agrees that the Company and/or the Employer may collect the
Employer NICs by any of the means set forth in Section 6 of the Agreement, as
supplemented above.








